Per curiam.
This is a Petition to rectify alleged errors in the Opinion in the case of Richard J. Duddy v. George E. McDonald, Admr. Estate James M. Mulherrin, argued before the Law Court at the February Term, 1958, which Opinion was filed May 29, A. D. 1953, and which has not yet appeared in either the official Maine Reports or the Atlantic Reporter.
A careful examination of the original case discloses no error of law or fact in the Opinion rendered which requires correction.

Petition dismissed.


Motion denied.

Edward F. Merrill
Sidney St. F. Thaxter
Raymond Fellows
William B. Nulty
Robert B. Williamson
Frank A. Tirrell, Jr.

The Justices of the Supreme Judicial Court